Citation Nr: 1635304	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  10-08 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim for entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for a right wrist disability.

5.  Entitlement to a compensable rating for a lumbosacral spine disability for the period prior to May 31, 2002, and to a rating in excess of 20 percent for the period beginning May 31, 2002.

6.  Entitlement to a compensable rating for a right foot disability for the period prior to May 31, 2002, and to a rating in excess of 10 percent for the period beginning May 31, 2002.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active duty service from February 1990 to October 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions, including an August 1994 rating decision, in which the RO in Denver, Colorado, inter alia, denied entitlement to service connection for a right wrist disability and increased compensable evaluations for the Veteran's lumbosacral spine and right foot disabilities.  In a January 2003 rating decision, the RO in Salt Lake City, Utah, in relevant part, increased the ratings for the lumbosacral spine and right foot disabilities to 20 and 10 percent, respectively, effective May 31, 2002. 

With respect to these issues, (the wrist, the lumbar spine and right foot), it is observed that in 1997, the RO had deemed these issues abandoned after the Veteran failed to report for a VA examination in 1996, and his then current address was unknown, making it impossible to schedule a requested hearing.  In an October 2015 letter to the Veteran, however, the Board advised the Veteran it considered these issues to have remained active.  As such, they will be considered in this document.  

The issues concerning the right knee and hip arise from a September 2008 rating decision.  A hearing with respect to these issues was conducted in February 2015, before an Acting Veterans Law Judge.  A transcript of those proceedings is of record.  

The Veteran testified at a second video teleconference hearing in April 2016 before the undersigned Veterans Law Judge regarding the issues of entitlement to service connection for a right wrist disability and increased ratings for a lumbar spine and foot disability.  A review of the transcript reveals that the undersigned VLJ notified the Veteran that the issues regarding service connection for the right hip and right knee disabilities remained on appeal, and that the Acting VLJ before whom he had previously testified, was no longer employed by the Board.  The transcript reflects that the Veteran waived his right for another hearing regarding these issues. 

During his April 2016 hearing, the Veteran testified that his back went out last year and that he lost his job as a result.  He also reported that he was down for a minimum of 90 days out of a 12-month period related to his back and that he could not remember the last time he worked for 15 consecutive months.  Thus, the issue of entitlement to a TDIU has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of whether new and material evidence has been received with respect to the Veteran's claim for service connection for a right knee disability is granted herein, for the reasons stated below.  The remaining issues (including the reopened issue of entitlement to service connection for a right knee disability, service connection for right hip and right wrist disabilities, increased ratings for lumbosacral spine and right foot disabilities, and entitlement to TDIU benefits) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed August 1994 rating decision denied entitlement to service connection for a right knee disability.

2.  Evidence received with respect to the claim for service connection for a right knee disability includes new evidence that suggests a relationship between the Veteran's current right knee disability and his service-connected disability of the right foot; the evidence relates to an unestablished fact necessary to establish service connection, and raises the reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1994 rating decision that denied service connection for a right knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for a right knee disability, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, an RO decision denying a claim that has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Veteran's claim for service connection for a right knee disability was denied in August 1994 because there was no evidence that the disability was related to service.  He did not appeal that decision, nor did he submit new and material evidence within one year of that decision.  As such, the August 1994 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.

Since the August 1994 decision, VA has obtained a May 2008 VA treatment record that includes a medical opinion that, due to favoring the service-connected right foot disability, the right knee has "prematurely worn out."  This evidence suggests a relationship between the right knee disability and a separate service-connected disability, which could be a valid basis for granting service connection for the knee disability.  See 38 C.F.R. § 3.310.  As such, the evidence is new and material, and the Veteran's claim is reopened.  38 C.F.R. § 3.156; Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

ORDER

New and material evidence having been received to reopen the claim of entitlement to service connection for a right knee disability, the claim is reopened, and the appeal is granted to this extent.


REMAND

The Veteran seeks entitlement to service connection for disabilities of the right knee and the right hip.  Regarding his knee, he asserts two theories of entitlement.  The first is that it began during service, and the second is that it has been worsened by his service connected spine and right foot disabilities.  With respect to his right hip disability, he claims that it began post-service, and that it was caused or aggravated secondary to his right foot and spine disabilities.  See id. at 4, 6, 15.

The knee and hip issues must be remanded for a new examination, and to obtain treatment records.  As noted above, a May 2008 VA medical record indicates that the right knee (as well as the right hip) disabilities were due to a history of favoring the right foot due to the impact of a service-connected right foot disability.  That opinion, however, is not supported by any rationale, other than the examiner's statement that he had reviewed the Veteran's record.  Notably it fails to identify the mechanism that could produce this outcome.  Further, there is a VA medical examiner's opinion dated in July 2008 that suggests that it would be speculative to find a causal relationship between the claimed disabilities and the service-connected foot and spine disabilities.  A clarifying medical opinion should be sought.  

The AOJ also should obtain current VA treatment records related to the claimed disabilities, and the Veteran should be given the opportunity to identify any outstanding records that are pertinent to his remaining claims.  During his April 2016 hearing, he indicated that he did receive medical treatment while incarcerated between 1996 and 2002 and a review of the record shows additional imprisonment from April 2007 to February 2008 in the Florida Department of Corrections.

With respect to the right foot increased rating claim, during his April 2016 hearing, the Veteran described such symptoms as pain and serious impairment on motion, flare-ups of pain, difficulty with balance and propulsion.  Regarding his back, he described severe pain on motion resulting in functional loss, flare-ups of pain, and incapacitating episodes.  This evidence suggests an increase in the severity of these disabilities since the last VA examination in October 2002, which under 38 C.F.R. § 3.327 warrants a reexamination.  [The Board notes that during the course of the Veteran's appeal the regulations used to evaluate diseases and injuries of the spine have changed twice, effective on September 23, 2002, and on September 26, 2003.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5285-95) (2002); 38 C.F.R. § 4.71a (Diagnostic Code 5293) (2003); 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243) (2015).]

Regarding TDIU benefits, during his April 2016 hearing, the Veteran stated that he lost his previous job as a result of his back going out and that in a 12-month period, he was down for a minimum of 90 days and could not remember the last time for worked for 15 consecutive months.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits.  Rice v. Shinseki, supra.  Accordingly, a TDIU claim has been raised by the record and is before the Board as a component of his claim for increased evaluation and is inextricably intertwined with such claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  However, this issue has undergone no preliminary notice and/or evidentiary development to date.  Accordingly, the matter must be remanded to initiate this due process

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice of the information and evidence needed to substantiate a claim for TDIU and request that he complete an Application for Increased Compensation based on Unemployability (VA Form 21-8940).

2. After completing the requested development in paragraphs 1 above, undertake all development and adjudicative action needed to resolve the issue of entitlement to a TDIU, as deemed appropriate.

3. Obtain and associate with the claims file all VA records generated from January 25, 2016 to the present, related to the Veteran's disabilities of the lumbosacral spine and right knee, wrist, hip, and foot.  

4.  Give the Veteran an additional opportunity to identify any outstanding pertinent evidence that has not already been associated with the claims file, including any treatment records from the Florida Department of Corrections from 1996 to 2002 and April 2007 to February 2008.  The AOJ should then attempt to obtain those records if the Veteran provides the appropriate authorization.

5.  After the completion of the development in paragraphs 3 and 4 above, schedule the Veteran for an examination to determine the etiology of his diagnosed right wrist, knee, and hip disabilities.  The entire claims file (i.e., both the Veteran's Virtual VA and VBMS eFolders) should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review.  Any indicated evaluations, studies, and tests should be conducted.

After appropriate examination and consideration, the examiner should opine as to the following:

a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current right wrist disability (if any) began during service, is due to an in-service injury or disease, or is otherwise etiologically related to active duty service?

b) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current right knee disability (if any) began during service, is due to an in-service injury or disease, or is otherwise etiologically related to active duty service?
  
c) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current right knee disability (if any) is caused or aggravated (permanently worsened beyond the natural course) by his service-connected right foot or spine disabilities?

d) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current right hip disability (if any) is caused or aggravated (permanently worsened beyond the natural course) by his service-connected right foot or spine disabilities?

The examiner should provide a complete rationale in support of any opinions proffered, and should reconcile his or her opinion with the other medical evidence of record.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion is not possible.

6.  After the completion of the development in paragraphs 3 and 4 above, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected right foot disability.  The entire claims file (i.e., both the Veteran's Virtual VA and VBMS eFolders) should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review.  Any indicated evaluations, studies, and tests should be conducted. 

a) The examiner should identify the nature and severity of all current manifestations related to the Veteran's service-connected right foot disability, including findings based on repetitive range of motion testing, flare-ups, and functional impairment.

b) The examiner should indicate whether there are other foot disabilities present, and if so, whether any represent the natural progression of the Veteran's service-connected foot disability or whether they are a separate and distinct disabilities, unrelated to the service connected foot disorder.

c) The examiner should attempt to describe the level of severity of the right foot disability in terms of whether it is mild, moderate, moderately severe, or severely disabling.

d) The examiner should state what impact, if any, the Veteran's right disability has on his occupational functioning and daily living. 

e) Further, based on examination of the Veteran and review of the claims file, the examiner should address whether the record reflects any change(s) in the severity of the Veteran's service-connected right foot disability since February 1993 (one year prior to the claim on appeal).  If any change(s) in severity is/are found, the examiner should indicate the approximate date(s) of any such change(s), and the level of severity of the disability on each date.

A fully articulated medical rationale for each opinion expressed should be set forth in the medical report.  The examiner's report should reflect consideration of the Veteran's documented medical history and assertions and all lay evidence.

7. After the completion of the development in paragraphs 3 and 4 above, schedule the Veteran for a VA examination to evaluate the current severity of his service- connected lumbosacral spine disability.  The entire claims file (i.e., both the Veteran's Virtual VA and VBMS eFolders) should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should have the veteran's claims file and copies of both the previous and the revised criteria for rating disability of the spine (effective on September 23, 2002 and September 26, 2003) available for review.  

a) The examiner should ascertain thoracolumbar active and passive ranges of motion, and determine whether there is weakened movement, excess fatigability, or incoordination. If feasible, these determinations should be expressed in terms of the degree of additional range of motion due to such factors.  The examiner should also opine as to the degree to which pain could limit functional ability during flare-ups or on use over a period of time. 

b) If there is related intervertebral disc syndrome, the examiner should include an opinion as to whether the back disorder has resulted in incapacitating episodes (as defined in the revised rating criteria) (and the frequency and duration). 

c) The examiner should further note whether the low back disorder is manifested by neurologic symptoms (and if so, the nature and extent). 

d) The examiner should also indicate whether there is any ankylosis and, if so, its nature and extent. 

e) The examiner should state what impact, if any, the Veteran's lumbar spine disability has on his occupational functioning and daily living.

f) Further, based on examination of the Veteran and review of the claims file, the examiner should address whether the record reflects any change(s) in the severity of the Veteran's service-connected lumbosacral spine disability since February 1993 (one year prior to the claim on appeal).  If any change(s) in severity is/are found, the examiner should indicate the approximate date(s) of any such change(s), and the level of severity of the disability on each date.

A fully articulated medical rationale for each opinion expressed should be set forth in the medical report.  The examiner's report should reflect consideration of the Veteran's documented medical history and assertions and all lay evidence.

8.  After completing the above, as well as any other development that be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence (to include all evidence added to the claims file since the last adjudication of each of the claims).  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


